Citation Nr: 0422844	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-11 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals, fracture, left 5th metatarsal.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel






INTRODUCTION

The veteran had active service from April to August 1977, and 
from January to June 1992.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

During the course of the current appeal, the RO granted 
service connection for left parcentral disc herniation, L-
4/L-5 with impingement  on left L-5 nerve root with 
radiculopathy of the left thigh, and assigned a 20 percent 
rating from April 27, 2001.  That issue is thus no longer 
part of the current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On the veteran's VA Form 9, dated in April 2003, she checked 
that she wanted to have a hearing at the RO before a Member 
of the Board.  

In subsequent correspondence dated in November 2003, she 
indicated that she did not want a Travel Board hearing but a 
hearing before a Board of Review at the RO.

In correspondence received by the Board in August 2004, the 
veteran stated that she had previously filed paperwork but 
had not yet heard about her request for a videoconference 
hearing.  

Given the circumstances cited above, the case must be 
remanded for the following action:

The veteran should be scheduled by the RO 
for a video conference personal hearing 
before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




